NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 18 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JOSE MIGUEL SANCHEZ-RAMOS, AKA                  No.    16-72517
Jose Miguel Gutierrez, AKA Jose Sanchez,
AKA Jose Miguel Sanchez, AKA Jose               Agency No. A200-967-140
Muguel Santibanez,

                Petitioner,                     MEMORANDUM*

 v.

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 12, 2018**

Before:      RAWLINSON, CLIFTON, and NGUYEN, Circuit Judges.

      Jose Miguel Sanchez-Ramos, a native and citizen of Mexico, petitions pro se

for review of the Board of Immigration Appeals’ order dismissing his appeal from

an immigration judge’s decision denying cancellation of removal. Our jurisdiction


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
is governed by 8 U.S.C. § 1252. We review for substantial evidence the agency’s

factual findings. Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010). We deny

in part and dismiss in part the petition for review.

      Substantial evidence supports the determination that Sanchez-Ramos failed

to establish ten years of continuous physical presence for cancellation of removal,

where the record includes a signed Form I-826 in Spanish indicating that he

accepted administrative voluntary departure in lieu of removal proceedings in

2011. See 8 U.S.C. § 1229b(b)(1)(A); Vasquez-Lopez v. Ashcroft, 343 F.3d 961,

974 (9th Cir. 2003) (alien’s acceptance of administrative voluntary departure

interrupts the accrual of continuous physical presence); Gutierrez v. Mukasey, 521
F.3d 1114, 1117-18 (9th Cir. 2008) (requiring some evidence that alien was

informed of and accepted the terms of the voluntary departure agreement).

Sanchez-Ramos’ testimony does not compel a contrary conclusion. Cf. Ibarra-

Flores v. Gonzales, 439 F.3d 614, 619-20 (9th Cir. 2006) (insufficient evidence

that alien knowingly and voluntarily accepted voluntary departure where record

did not contain the voluntary departure form and alien’s testimony suggested that

he accepted return due to misrepresentations by immigration authorities).

      We lack jurisdiction to review the agency’s discretionary denial of voluntary

departure, and Sanchez-Ramos’ related due process contention is not a colorable

claim that invokes our jurisdiction. See Corro-Barragan v. Holder, 718 F.3d 1174,


                                           2                                  16-72517
1177 (9th Cir. 2013) (the court’s jurisdiction over challenges to the denial of

voluntary departure is limited to constitutional claims or questions of law);

Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir. 2005) (absent a colorable

legal or constitutional claim, the court lacks jurisdiction to review discretionary

determinations).

      PETITION FOR REVIEW DENIED in part, DISMISSED in part.




                                           3                                      16-72517